Citation Nr: 1450267	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-12 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge.  At the hearing, he submitted additional evidence with a waiver of initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript (Tr.) at 2; 38 C.F.R. § 20.1304(c) (2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  There are no documents in the electronic folder in VBMS.  The Veteran's electronic folder in Virtual VA includes VA treatment records dated from September 2000 to May 2012, which have been reviewed by the Agency of Original Jurisdiction (AOJ) and the Board.  Virtual VA also includes a copy of the June 2013 hearing transcript. 


FINDING OF FACT

The Veteran's tinnitus had onset during active service and has been present since that time.  


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his tinnitus is related to in-service noise exposure.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  The Veteran testified that he served on an aircraft carrier and was exposed to noise on the flight line.  See Hearing Tr. at 7-8.  He said that one of his jobs was to deliver messages around the ship, which would require him to be on deck around planes.  See id.  His DD 214 reflects that he served with the United States Navy with Commander Carrier Anti-Submarine Air Group Sixty and that his specialty was related to clerical duties.  Thus, the Board finds that his description of having to deliver messages around the ship, including along the flight line, is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Accordingly, noise exposure is conceded.

The Veteran testified that he was not aware of the term "tinnitus," but had a hissing, staticky sound in his ears for as long as he could remember.  See Hearing Tr. at 4-5.  He said that he believes he had tinnitus in service, but that he did not pay much attention to it then.  See id. at 9.  He said that when he was initially asked by a VA examiner whether he had ringing in his ears, he answered "no" because his tinnitus does not manifest with a ringing sound.  See id. at 5; September 2010 VA examination, page 3.  He said that when he was asked by another examiner how long he had the hissing sound, he said that he did not know, but as long as he could remember.  See Hearing Tr. at 5; February 2011 VA examination.  He said the examiner asked him if he had had it more than 20 years, and he answered "yes."  Id.  The February 2011 VA examination report notes that onset occurred when the Veteran was "in his 40s (approximately 20+ years after military service).  

The February 2011 VA examiner opined that the Veteran's tinnitus was less likely as not related to military noise exposure.  She based her opinion on the fact that the Veteran reported that onset occurred during his 40s, that there was no documentation of tinnitus in service, and that the Veteran denied complaints of tinnitus during a September 2010 VA examination.

The Veteran, as a lay person, is competent to diagnose tinnitus.  Charles, 16 Vet. App. at 374.  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  During the Board hearing, the Veteran testified that he has had tinnitus ever since he could remember and he explained why he denied ringing symptoms during the September 2010 VA examination.  He also explained that, despite the February 2011 VA examination report, he did not know the exact date of onset and believed he had tinnitus in service, but did not notice.  The Board finds no reason to doubt his credibility.  Thus, the Board finds that the opinion provided by the February 2011 VA examiner lacks probative value because the rationale did not adequately address the Veteran's lay contentions and was based on an inaccurate factual premise.  The VA examiner simply pointed out that the reported onset was 20 years after service, which the Veteran claims is untrue, and that the claims file was negative for tinnitus.  Lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.

Also weighing in the Veteran's favor is the fact that he had had no history of civilian occupational and recreational noise exposure.  See February 2011 VA examination.  The only significant noise exposure was from military aircrafts and weapons without the use of hearing protection.  See id.  

Under these circumstances, where the only significant noise exposure was during military service and the Veteran has competently and credibly asserted that he believes he had tinnitus in service and since that time, reasonable doubt is resolved in the Veteran's favor.  As the evidence for and against the claim is in relative equipoise, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for tinnitus is granted.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


